Title: From Thomas Jefferson to James Wood, 28 November 1799
From: Jefferson, Thomas
To: Wood, James



Sir
Monticello Nov. 28. 99.

Three Chickasaw Indians have called on me, without any guide with them, any interpreter, or any document authorising their entrance or passage through the state except a pass from an officer at Staunton. had the County Lieutenant or any other field officer of militia been within reach I should have applied to them to take charge of them & have them conducted to Richmond, from whence I understand they mean to proceed to Philadelphia. but no such officer happens to be in this part of the county. in this situation I am obliged to take on myself to engage a careful person the bearer John Haden to go with them to Richmond, to take care of them, & procure subsistence  for them on the road, and have ventured to give it to him as my opinion that your Excellency will have him paid for his trouble & repay the necessary expences of their journey while under his care, which commences here. the irregularity of their entrance being already committed, and they being actually here, I know no other way of disposing of them for their own safety & the public peace, but that which I adopt, & I hope these circumstances will plead my excuse for intermedling in a case totally foreign to me, of which however it would not be easy to make them sensible. I furnish him sixteen dollars towards necessaries for them on the road. I have the honour to be with due respect Your Excellency’s most obedt. & most humble servt

Th: Jefferson

